Citation Nr: 0532833	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  96-37 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for loss of vision.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for left leg venous 
insufficiency.

4.  Entitlement to service connection for a psychiatric 
disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a lumbosacral 
strain.

7.  Entitlement to service connection for a heart disorder.

8.  Entitlement to service connection for residuals of dental 
trauma.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

This case was previously before the Board in April 2001 and 
March 2004 at which time it was remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran's vision loss began many years after his 
active duty, and there is no indication of a nexus between 
this condition and any incident of active military service.

2.  The veteran's diabetes mellitus began more than one year 
after he completed his active service, and the diabetes 
mellitus is not the result of an in-service disease or 
injury.

3.  The veteran's left leg venous insufficiency began many 
years after his active duty, and there is no indication of a 
nexus between this condition and an in-service disease or 
injury.

4.  The veteran's psychiatric disorder began more than one 
year after he completed his active service, and the 
psychiatric disorder is not the result of an in-service 
disease or injury.

5.  The veteran's hypertension began many years after his 
active duty, and there is no indication of a nexus between 
this condition and an in-service disease or injury.

6.  The veteran's lumbosacral strain began more than one year 
after he completed his active service, and a lumbosacral 
strain is not the result of an in-service disease or injury.

7.  The veteran's heart disorder began more than one year 
after he completed his active service, and a heart disorder 
is not the result of an in-service disease or injury.

8.  Residuals of dental trauma are not shown by competent 
medical evidence to have a nexus or relationship to service.


CONCLUSIONS OF LAW

1.  Vision loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).

2.  Diabetes mellitus was not incurred in or aggravated by 
active military service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

3.  Left leg venous insufficiency was not incurred in or 
aggravated by active military service, and a vascular 
disorder may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2005).

4.  A psychiatric disorder was not incurred in or aggravated 
by active military service, and a psychosis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.

5.  Hypertension was not incurred in or aggravated by active 
military service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

6.  A lumbosacral starin was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

7.  A heart disorder was not incurred in or aggravated by 
active military service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. 

8.  Residuals of dental trauma were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Certain chronic disabilities including arthritis, diabetes 
mellitus, psychoses, and cardiovascular disease, to include 
hypertension, may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Background

Despite extensive efforts by the RO, the veteran's service 
medical records from his period of active service are not 
available except for his separation examination dated in May 
1955.  A response from the National Personnel Records Center 
(NPRC) stated that no records of the claimant were available, 
and suggested that all such records may have been destroyed 
in a 1973 fire at the NPRC, St. Louis.

The separation examination showed a serviceable upper fixed 
bridge.  The veteran's blood sugar was negative, and visual 
acuity was 20/20.  His blood pressure was within normal 
limits.  Clinical evaluation of the spine revealed normal 
findings.  Clinical evaluation of the heart, vascular system, 
lungs and chest were noted as normal.  Psychiatric evaluation 
was noted as normal.  Clinical evaluation of the eyes, 
pupils, and ocular motility were noted as normal.  The 
examination noted teeth numbers 4, 19, 18, 30, and 31 were 
missing, with a fixed bridge at teeth 9 and 10.  A noted 
entry stated "Nothing in present personal medical history of 
clinical significance."

A Records Center notice dated in July 1993 indicated that 
there were no medical records available and the situation was 
fire related and dental records could not be reconstructed.

A medical report from Roosevelt Hospital indicates that the 
veteran was admitted in December 1966 for injuries suffered 
in an automobile accident.  The veteran had a dislocation of 
the left ankle without fracture, and laceration over his 
right elbow.  The examination revealed that his right eye was 
swollen and shut.  The left eye showed full extra ocular 
motion and reacted to light.  No pertinent diagnosis was 
offered at discharge.

At the veteran's December 1967 VA examination, he complained 
of pain in the left leg and trouble with his right eye.  He 
stated that he did not see well.  He wore glasses with 
improvement.  The examination of the eyes showed pupils small 
and round, there was no extraocular movement imbalance.  No 
diabetes was also noted and blood pressure was within normal 
limits.  A pertinent diagnosis was not offered.

VA records show that the veteran was hospitalized in May to 
June 1975 with a history of aching and tightness of the left 
leg.  It was noted that he had been a diabetic for three 
months prior to admission.  He also complained of carious 
teeth, left upper third molar, and also poor vision, mostly 
on the right side.  The veteran was found to have a diseased 
deep venous system.  

VA treatment records dated 1975 to 1976 show that the veteran 
was treated for his low back pain, macular disease, venous 
condition, and diabetes mellitus.  In July 1975, the veteran 
reported a 12 year history of diabetes mellitus with no past 
history of eye disease.  In October 1975, the veteran's blood 
pressure reading was 140/90.

At his July 1976 VA examination, the diagnoses included 
hypertension, with no heart involvement; diabetes mellitus; 
blindness in the right eye; mild lumbosacral strain; and 
chronic venous insufficiency, left leg.  The examiner noted 
that there was no pulmonary pathology.  The veteran also 
complained of pain in his low back for the prior year and a 
half.  

The veteran was admitted to the VA hospital in December 1993 
for blind rehabilitation.  The veteran reported that he had 
right eye blindness secondary to blepharitive diabetic 
retinopathy and a right eye injury in Korea.  He was also 
admitted in June 1993 for treatment of his diabetes.  
Diagnoses also included: hypertension; type II diabetes; 
peripheral vascular disease and lower extremity varicosities; 
chest pain, questionable coronary artery disease; anxiety; 
and lower back trauma injury while in Korea.

VA treatment records dated January 1993 to August 1995 show 
that the veteran complained of chest pains in 1993 but EKG 
was within normal limits.  The veteran also underwent a 
stress test that same year.  There was no evidence of 
ischemic heart disease.

An October 1995 VA examination, showed corrected right eye 
vision of 20/400, and of left eye vision of no light 
perception.  There was a visual field deficit noted, without 
data back up, but comment of full field Humphrey Visual Field 
Screening test done on the right eye.  Laser treatment, 
fibrovascular tissue, hard exudates were noted in both eyes.  
There was history of proliferative diabetic retinopathy in 
both eyes, post laser therapy, and presently non-
proliferative in both eyes.  

In his VA Form 1-9 dated in March 1996, the veteran contends 
that he fell down a hill in Korea in 1953 while carrying a 
heavy mortar during a combat mission and suffered dental, 
eye, back, left leg, and neurosis problems.  He indicated 
that he was treated for diabetes in 1953 in Korea when he was 
seen for his right eye injury.  The veteran indicated that 
his hypertension originated in basic training in 1953.  He 
stated that he was treated at a Jewish Hospital in New York 
in the 1960s for his left leg and was treated by a private 
Puerto Rican doctor for his nervous disorder in 1970.

A response from Maimonides Medical Center received in July 
1996 indicated that medical records prior to 1970 were no 
longer available.  

At his April 1997 RO hearing, the veteran testified that his 
May 1955 separation examination was inadequate and he really 
did not have an examination.  The veteran indicated that 
while in Korea in 1953 or 1954 he fell down a hill and 
sustained injuries to his eyes and different parts of his 
body, to include his teeth.  He testified that his medical 
recuperation was three to four months.  He also indicated 
that he was treated for hypertension and problems with his 
leg while in service.  

VA records dated April 1998 to August 2003 showed continued 
treatment for the veteran's disabilities.

In April 2001, the Board remanded the case to notify the 
veteran of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) and for 
further adjudication.

At his March 2002 VA arteries and veins examination, the 
examiner noted that he reviewed the claims file.  It was 
noted that the veteran had a history of deep vein thrombosis 
(DVT) and peripheral vascular disease and underwent an 
endarterectomy.  He also had open reduction internal fixation 
in 1966 to the left ankle.  The examiner indicated that the 
surgery might have contributed to the phlebitis and DVT in 
the left leg secondary to being sedentary and inactive after 
the surgery.  He was also a diabetic, had coronary artery 
disease, and was at high risk for developing another DVT due 
to his sedentary habits and multiple medical problems.  The 
examiner noted that based on the review of the claims file it 
was unclear that the veteran had any phlebitis condition 
while in the service.  It was noted in June 1975 that he had 
superficial varicosities of the left leg and this was 20 
years after his service; there was no indication of any DVT 
at that time.

At his March 2002 VA dental and oral examination, the veteran 
reported falling down while on duty in Korea in 1954 and 
vaguely remembered having teeth that had to be removed.  He 
claimed they were taken out in Hawaii at a later date and had 
no recollection of which teeth or how many teeth were taken 
out at that time.

The examination showed that the veteran was missing teeth 1-
16; he was completely edentulous in maxilla; he was missing 
teeth 17-20 and 29-32.  The remaining lower anterior teeth 
appeared sound.  The examiner opined that there was no way 
for him to confirm when these teeth were missing or how they 
were missing.

At his March 2002 VA diabetes examination, it was noted that 
the veteran developed diabetes in the 1960s and was initially 
started on oral hypoglycemics; however, switched to insulin.  
The examiner noted that the diabetes occurred in the 1960s 
and there was no evidence of abnormal blood sugar recordings 
while he was in the service; his diagnosis of diabetes 
mellitus, based on review of the claims file, could not be 
considered service connected.

At his March 2002 VA heart examination; the veteran reported 
two heart attacks in the 1980s and 1990s.  The examiner noted 
that the veteran had his cardiac condition in 1955 and did 
not occur while he was in the military.

At his March 2002 VA hypertension examination, the examiner 
noted that there was no evidence of hypertension while the 
veteran was in service from 1953 to 1955.  It was noted on 
his separation examination from service in May 1955, that his 
height was 68", weight 172 pounds, blood pressure 118/78, 
and heart rate was 76.  

At his March 2002 VA spine examination, the veteran reported 
that while in Korea he fell and injured his back and left 
leg.  The examination showed the veteran to be obese with a 
well healed scar at the left lower back with mild tenderness 
to palpation at L2-L3 and paraspinous tenderness.  The 
diagnosis was chronic low back pain, with a reported history 
of an injury in Korea.

At his May 2002 VA mental disorders examination, the veteran 
reported he lost consciousness as he fell down a hill as a 
result of an explosion.  He stated that he was unconscious 
for 16 hours and awoke in a hospital in Japan.  The examiner 
believed that the veteran presented his war time experiences 
in a credible manner although his claims file did not 
substantiate the veteran's report of his Korean experiences.

At his November 2002 VA mental disorders examination, the 
examiner indicated that the veteran's dysthymia and 
depression seemed to be related to his medical problems.  The 
examiner noted that many assessments in the medical record 
point to the connection between his depression and his 
medical problems to the extent that his eye damage and 
blindness happened in the traumatic fall and/or traumatic 
explosion in the service.  The examiner opined that it was 
likely that the depression was related to that traumatic loss 
of vision in his eye.  Although the appellant indicated that 
he felt sad, depressed, and disturbed over friends lost in 
Korea and had other symptoms that were related to 
posttraumatic stress disorder (PTSD), it would appear that 
these problems were not very frequent.  In addition, the 
examiner noted, there were no reports in the electronic 
medical record, the claims file, or the paper medical records 
which would support a diagnosis of PTSD.  In conclusion, the 
examiner indicated that it seemed most likely that the 
veteran's depression was related to his medical problems and 
to the extent that his loss of vision was related to his 
service connected fall, his depression was more likely 
related to that incident.

At his November 2002 VA dental and oral examination, the 
veteran stated that he was a very poor historian and in 1954 
he fell in Korea and did "all kinds of damage" to himself.  
One of the things damaged was his teeth, but he was not 
specific on exactly what happened, or where, or what teeth 
were damaged.  He reported that he was taken to Hawaii for 
dental repairs and he was discharged in 1955.  The examiner 
noted that etiology of the loss of the teeth was due to 
unknown factors.  The examiner could only indicate that there 
was no evidence of trauma at this point and whether he lost 
those teeth through periodontal disease or caries, through 
what means was not determinable at this point.  

A November 2002 VA aid and attendance examination diagnosed 
low back pain, likely musculoskeletal in nature which was 
exacerbated by the veteran's morbid obesity.

In June 2003, the VA examiner rendered an addendum to the eye 
examination.  The examiner reviewed the claims file and 
called the veteran for corroboration.  The examiner opined 
that for the left eye, it was less likely due to trauma while 
in the service, and more likely diabetes mellitus related.  
As for the right eye it was less clear because of lack of 
documentation from 1955 to 1996; however, given the post-
service injury as well as the diabetes mellitus, the examiner 
was of the opinion that the right eye visual loss was also 
more likely diabetes mellitus related as well as post service 
injury (i.e., the motor vehicle accident in 1966).  

The examiner also noted that the diabetes mellitus was 
diagnosed after service and was not service connected; the 
left leg insufficiency was not service connected, but was 
likely related to the left ankle injury and heart condition; 
post-phlebitis was not service connected, but likely related 
to left ankle injury and heart condition; psychiatric 
disorder/mood disorder/dysthymia, not PTSD, as likely related 
to his multiple chronic medical conditions, not service 
connected; dental trauma, had history of service related 
facial trauma with loss of teeth, had objective missing teeth 
in recent dental evaluation, but unclear if the same teeth 
were missing due to trauma, no documentation of extent of 
facial trauma in the claims file; hypertension, not service 
connected, as likely related to heart condition; lumbosacral 
strain, service connected injury while in Korea; and heart 
condition not service connected, as likely related/aggravated 
by diabetes mellitus.

In March 2004, the Board remanded the case because the 
veteran never received the March 2002 VCAA notification 
letter due to an incorrect mailing address.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  38 U.S.C.A. § 5103.  In this instance, 
even though the veteran was not provided the aforementioned 
notice prior to the decision in November 1995 concerning the 
veteran's service connection claims, it is determined that he 
is not prejudiced by such failure.  In this regard, the 
written notice provided in April 2004 fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the appellant to submit all 
pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  In July 2004, the 
veteran stated that he had no other records to submit and 
wanted his appeal processed.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for loss of vision, 
diabetes mellitus, left leg venous insufficiency, a 
psychiatric disorder, hypertension, a lumbosacral strain, a 
heart disorder, and residuals of dental trauma.

Loss of vision

The veteran's May 1955 separation examination showed visual 
acuity 20/20 binocularly.  A noted entry stated "Nothing in 
present personal medical history of clinical significance."  
There is no diagnosis of an in-service eye injury.  

In December 1966, a hospital report from Roosevelt Hospital 
indicated that the veteran sustained an injury to the right 
eye following a motor vehicle accident.  The right eye was 
swollen shut.  It was noted that the left eye showed full 
extra ocular motion and reactive to light.  At the veteran's 
December 1967 VA examination, he complained of trouble with 
his right eye.  He stated that he did not see well.  He wore 
glasses with improvement.  The examination of the eyes showed 
pupils small and round, there was no extraocular movement 
imbalance.  

VA treatment records dated in 1975 show that the veteran 
reported no past history of eye disease.

A November 2002 VA examiner indicated that it seemed most 
likely that a loss of vision was related to a service 
connected fall.  Notably, however, there is no competent 
evidence of treatment for an eye disability until 1966.  That 
treatment immediately followed eye injuries sustained in a 
motor vehicle accident.  Hence, in reaching this particular 
conclusion the November 2002 examiner clearly based his 
finding on the veteran's self reported history.  While an 
examiner can render a current diagnosis based upon an 
examination of the veteran, the opinion regarding the 
etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran. "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent' medical evidence."  Swann v. Brown, 5 Vet.App. 
229, 233 (1993).

The June 2003 VA examiner reviewed the claims file and 
electronic medical records.  The examiner opined that for the 
left eye, it was less likely due to trauma while in the 
service, and more likely diabetes mellitus related.  As for 
the right eye it was less clear because of lack of 
documentation from 1955 to 1996; however, given the post-
service injury as well as the diabetes mellitus, the examiner 
was of the opinion that the right eye visual loss was also 
more likely diabetes mellitus related as well as post service 
injury (i.e., the motor vehicle accident in 1966).  

In view of the foregoing, the preponderance of the evidence 
is against finding that the veteran's loss of vision is the 
result of any in-service disease or injury.  The benefit 
sought on appeal is denied.

Diabetes mellitus

The May 1955 separation examination showed blood sugar as 
negative.  A noted entry stated "Nothing in present personal 
medical history of clinical significance."  VA treatment 
records dated 1975 to 1976 show that the veteran was treated 
for multiple disorders to include diabetes mellitus.  In July 
1975, the veteran reported a 12 year history of diabetes 
mellitus.

A March 2002 VA examiner noted that based on review of the 
claims file, the veteran's diabetes mellitus could not be 
service connected.  Although a November 2002 VA eye examiner 
appeared to indicate that the veteran's diabetes was service 
connected, such opinion was provided with no explanation for 
the conclusion reached.  The June 2003 VA examiner concluded 
that the veteran's diabetes was not related to service as it 
was diagnosed after separation.  A June 2003 VA examiner 
noted that the veteran's diabetes was diagnosed in 1956 with 
a question mark noted at the end of the sentence.  

The earliest diagnosis of the veteran's diabetes on file is 
contained in the July 1975 VA treatment records which notes a 
12 year history of diabetes mellitus, indicating that the 
veteran's diabetes was first diagnosed in 1963, approximately 
eight years after separation from service.

The evidence does not show that the veteran's diabetes 
mellitus was incurred during or within one year of his 
discharge from service.  He did not show evidence of diabetes 
mellitus at discharge.  Overall, the preponderance of the 
evidence is against the veteran's assertion that his current 
diabetes mellitus is the result from any in-service disease 
or injury.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  Therefore, his claim for entitlement to service 
connection for diabetes mellitus must be denied.

Left leg venous insufficiency

The veteran's May 1955 separation examination is negative for 
any condition/disability of the left leg to include left leg 
venous insufficiency.  There is no notation that the veteran 
suffered an accident while in service in which he injured his 
left leg.  In fact, the separation examination noted, 
"Nothing in present personal medical history of clinical 
significance."  

A medical report from Roosevelt Hospital indicates that the 
veteran was admitted in December 1966 for injuries suffered 
in an automobile accident.  The veteran had incurred a left 
ankle dislocation without fracture.

At the veteran's December 1967 VA examination, he complained 
of pain in the left leg.  VA records show that the veteran 
was hospitalized in May to June 1975 with a history of aching 
and tightness of the left leg.  It was noted that he had been 
a diabetic for three months prior to admission.  The veteran 
was found to have a diseased deep venous system.  

A March 2002 VA examiner found that it was unclear whether 
the veteran had any phlebitis condition while he was in 
service, but indicated that the surgery performed on his 
ankle in 1966 might have contributed to his thrombosis and 
phlebitis condition.  She stated that the veteran had other 
risk factors for this condition such as diabetes and coronary 
artery disease.

A June 2003 VA examiner concluded that the veteran's left leg 
venous insufficiency and post-phlebitis were likely related 
to his post-service ankle injury and his non-service 
connected heart condition.  

As the record shows no left leg venous insufficiency until 
many years after service and includes no competent medical 
opinion relating current venous insufficiency to service, a 
preponderance of the evidence is against the claim.  The 
benefit of the doubt doctrine is not for application, and 
entitlement to service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Psychiatric disorder

The Board notes that the question of entitlement to service 
connection for posttraumatic stress disorder is not at issue 
in this decision, and is being addressed separately in a 
rating decision.

The veteran's May 1955 separation examination noted that the 
veteran was clinically normal from a psychiatric viewpoint.

A VA hospital report in December 1993 showed a diagnosis of 
anxiety.

A November 2002 VA mental disorders examination diagnosed a 
mood disorder and concluded that it was secondary to his 
medical conditions of blindness and diabetes.  It is noted 
that this examiner appeared to indicate that the damage to 
the veteran's eyes happened as a result of his reported 
inservice fall and/or explosion; however, as noted above, 
there is no documentation confirming that the veteran 
sustained trauma to the eye while in service.

A June 2003 VA examiner noted the report of an inservice eye 
injury, but found no evidence to support this history.  The 
examiner indicated that the veteran's loss of vision was less 
likely related to his active service and concluded that his 
psychiatric impairment was not service connected and was 
likely related to his multiple medical conditions.

The evidence does not show that the veteran's psychiatric 
disorder was incurred during service or within one year of 
his discharge from service.  Overall, the preponderance of 
the evidence is against the veteran's assertion that his 
current psychiatric disorder is the result from any in-
service disease or injury.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  Therefore, his claim for entitlement 
to service connection must be denied.

Hypertension

The veteran's May 1955 separation examination showed a blood 
pressure reading that was within normal limits.

In October 1975, VA treatment records show the veteran's 
blood pressure reading was 140/90, and by July 1976, the 
diagnoses included hypertension.

A March 2002 VA examiner noted that hypertension was not 
noted at his separation examination at which time his blood 
pressure was within normal limits.  In June 2003, a VA 
examiner concluded that the veteran's hypertension was not 
service connected and was likely related to his heart 
condition.

As the record does not show hypertension until many years 
after service and includes no competent medical opinion 
relating current hypertension to service, the preponderance 
of the evidence is against the claim.  The benefit of the 
doubt doctrine is not for application, and entitlement to 
service connection must be denied.  Gilbert, 1 Vet.App. at 
55.

Lumbosacral strain

The veteran's May 1955 separation examination revealed a 
clinically normal spine.  

VA treatment records dated 1975 to 1976 show that the veteran 
was treated for low back pain.  At his July 1976 VA 
examination, the veteran's diagnoses included mild 
lumbosacral strain.

At the November 2002 VA aid and attendance examination, the 
veteran again reported injuring his back during a fall in 
Korea.  The examiner diagnosed low back pain, but concluded 
that his low back pain was likely musculoskeletal in nature 
which was exacerbated by his morbid obesity.

Although the March 2002 and June 2003 VA examiner's concluded 
that the low back pain was related to his fall in Korea, it 
is obvious that the examiners based their opinions on the 
history provided by the veteran, since there are no 
complaints or diagnosis of a low back disorder until 1975.  
As previously noted, "[e]vidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent' medical evidence." Swann, 5 Vet.App. at 233.

The medical evidence establishes that the veteran was first 
treated for low back pain in 1975, approximately 20 years 
after service.  Overall, the preponderance of the evidence is 
against finding that a current lumbosacral strain is the 
result from any in-service disease or injury.  38 U.S.C.A. § 
1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Therefore, his claim 
for entitlement to service connection for lumbosacral strain 
must be denied.

A heart disorder

The veteran's May 1955 separation examination showed a 
clinically normal heart.  

VA treatment records dated January 1993 to August 1995 show 
that the veteran complained of chest pains in 1993 but EKG 
was within normal limits.  The veteran also underwent a 
stress test that same year.  There was no evidence of 
ischemic heart disease.

A March 2002 VA examiner concluded that the veteran's heart 
condition did not occur while he was in the military, but had 
his cardiac condition in 1955.  The examiner did not explain 
the basis of her conclusion that the veteran's heart 
condition existed in 1955 since there is no documentation in 
the claims file that he had a heart condition in 1955 other 
than the appellant's own self report.  

A June 2003 VA examiner indicated that the veteran's heart 
disease was not service connected and was likely related to 
or aggravated by his diabetes mellitus.

There is no medical evidence on the May 1955 separation 
examination, or within a year of discharge from active 
service of a heart disorder.  As the preponderance of the 
evidence is against a finding that heart disorder was first 
manifested during service or within a year of discharge from 
service, and as the evidence is against finding that the 
veteran's heart disorder is otherwise related to his military 
service, there is no basis for establishing service 
connection for a heart disorder.

Residuals of dental trauma

While the veteran's May 1955 separation examination noted 
several missing teeth, it revealed no indication of in-
service dental trauma.  

VA examiners in March 2002, November 2002, and June 2003 
noted multiple missing teeth, but concluded that there was no 
way to determine when such teeth were missing or how they 
were missing.  The November 2002 VA examiner indicated that 
there was no evidence of dental trauma.

In summary, the medical evidence is against finding that the 
veteran has current residuals of in-service dental trauma.  
While the veteran was shown at his May 1955 separation 
examination to have missing teeth and had an upper fixed 
bridge, there was then, and there is now, no evidence that 
the veteran sustained in-service dental trauma which resulted 
in those missing teeth.  In addition, the examinations in 
2002 and 2003 found far more missing teeth than in the May 
1955 examination.  Based on these findings and following a 
full review of the record, it is concluded that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of dental 
trauma.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).
 

ORDER

Entitlement to service connection for a loss of vision, 
diabetes mellitus, a left leg venous insufficiency, a 
psychiatric disorder, hypertension, a lumbosacral strain, a 
heart disorder, and for residuals of dental trauma is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


